Exhibit 10.44

McMinn Agreement

Page 1

 

EXECUTIVE EMPLOYMENT AGREEMENT

AGREEMENT by and between Kaiser Group Holdings, Inc., a Delaware corporation,
and Douglas W. McMinn (the “Executive”), effective as of December 4th, 2006, the
Effective Date (as hereafter defined).

W I T N E S S E T H

WHEREAS, in recognition of Executive’s significant contribution to the creation
of shareholder value and leadership during his tenure as President and Chief
Executive Officer, the Company wishes to obtain his commitment to serve as
President and Chief Executive Officer of the Company until December 31, 2009;
and

WHEREAS, the Company has agreed to provide Executive the compensation and
benefits described in this Agreement as an incentive for Executive to remain in
the employ of the Company so that the Company may receive his continued
dedication and service and to ensure that he will not provide services for a
competing business in accordance with the terms hereof; and

WHEREAS, Executive has agreed to serve the Company pursuant to the terms and
conditions hereinafter set forth.

NOW, THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, the Company and Executive hereby agree as follows:

1.             DEFINITIONS.

As used in this Agreement, the following terms shall have the respective
meanings set forth below:

(a) “Cause” means Executive’s (i) willful neglect or gross negligence in the
performance of Executive’s duties, (ii) indictment for or conviction of a
felony, (iii) gross misconduct resulting in material harm to the Company or (iv)
breach of any of the provisions in Section 6, 7, 8, or 10 of this Agreement.
Notwithstanding the foregoing, Executive shall not be deemed to have been
terminated for Cause for purposes of this Agreement unless and until there shall
have been delivered to him a copy of a resolution, duly adopted by a majority
vote of the Board of Directors of the Company (the “Board”) at a meeting of the
Board called and held (after Reasonable Notice to Executive and an opportunity
for Executive and his counsel to be heard before the Board) for the purpose of
considering whether Executive has committed any acts or failures to act
described in clauses (i), (ii), (iii), or (iv) above.  The Company must notify
Executive of an event constituting Cause within 90 days following the Board’s
knowledge of its existence or such event shall not constitute Cause under this
Agreement.  For the purposes of this Section 1(a), “Reasonable Notice” shall be
a written notice given to Executive a minimum of 30 days and a maximum of 60
days before the aforementioned meeting of


--------------------------------------------------------------------------------


McMinn Agreement

Page2

 

the Board is to be held.

(b) “Change in Control” means the first to occur of any of the following events:

(1) Persons who, as of the Effective Date constitute the Board (the “Incumbent
Directors”) cease for any reason, including, without limitation, as a result of
a tender offer, proxy contest, merger or similar transaction, to constitute at
least a majority thereof, provided that any person becoming a director of the
Company subsequent to the Effective Date shall be considered an Incumbent
Director if such person’s election or nomination for election was approved by a
vote of at least three-quarters of the Incumbent Directors; but provided
further, that any such person whose initial assumption of office is in
connection with an actual or threatened election contest relating to the
election of members of the Board or other actual or threatened solicitation of
proxies or consents by or on behalf of a “person” (as that term is used in
Sections 13 and 14(d)(2) of the Exchange Act) other than the Board, including by
reason of agreement intended to avoid or settle any such actual or threatened
contest or solicitation, shall not be considered an Incumbent Director;

(2) The shareholders of the Company approve any consolidation or merger of the
Company, other than a merger of the Company in which the holders of all combined
classes of stock of the Company immediately prior to the merger hold more than
50% of all combined classes of stock of the surviving corporation immediately
after the merger; or

(3) Substantially all of the assets of the Company are sold or otherwise
transferred to parties that are not within a “controlled group of corporations”
(as defined in Section 1563 of the Internal Revenue Code of 1986, as amended
(the “Code”)) in which the Company is a member.

(c) “Company” means Kaiser Group Holdings, a Delaware corporation, and, the
successor to, or transferee of all or substantially all of the assets of, the
Company.

(d) “Date of Termination” means (1) the effective date on which Executive’s
employment by the Company terminates as specified in a Notice of Termination by
the Company or Executive, as the case may be, or (2) if Executive’s employment
by the Company terminates by reason of death, the date of death of Executive.
Notwithstanding the previous sentence, (i) if Executive’s employment is
terminated for Disability (as defined in Section 3(d)), then such Date of
Termination shall be no earlier than 30 days following the date on which a
Notice of Termination is received, and (ii) if Executive’s employment is
terminated by the Company other than for Cause or by Executive for Good Reason,
then such Date of Termination shall be no earlier than 30 days following the
date on which a Notice of Termination is received.

(e) “Effective Date” means December 4th, 2006.


--------------------------------------------------------------------------------


McMinn Agreement

Page3

 

(f) “Good Reason” means, without Executive’s express written consent, the
occurrence of any of the following events:

(1) the failure of the Company to obtain the assumption agreement from any
successor as contemplated in Section 12; or

(2) the relocation of Executive’s principal place of employment to a location
more than 75 miles from Executive’s principal place of employment immediately
prior to the Effective Date or the Company’s requiring Executive to be based
anywhere other than such principal place of employment (or permitted relocation
thereof) except for required travel on the Company’s business to an extent
substantially consistent with Executive’s business travel obligations
immediately prior to the Effective Date; or

(3) the reduction of Executive’s base salary below the amount set in 2(b).

Notwithstanding the foregoing, an action that is remedied by the Company within
ten business days after receipt of notice thereof given by Executive shall not
constitute Good Reason.

(g) “Notice of Termination” means the written notice as described in Section
13(b).

2.             EMPLOYMENT PERIOD.

(a) POSITION. Executive agrees to continue to serve the Company from the
Effective Date until December 31, 2009 or, if earlier, the Date of Termination,
in the same capacity and manner as in the six months prior to the Effective Date
on the terms described in this Agreement.

(b) ANNUAL SALARY AND BONUS.  Executive will receive a base annual salary of
$245,000, effective December 4th, 2006.  In 2006, Executive will receive a
performance bonus of $225,000, in recognition of his hard work in 2006 and his
loyalty to the Company throughout the bankruptcy process.  For the years 2007
through 2009, Executive will be eligible to receive an annual performance
bonus.  The amount of this bonus shall be determined yearly by the Board
Compensation Committee.

(c) BENEFITS.  Company will pay for Executive’s health care coverage until his
64th birthday in accordance with his existing health plan.  Until the Date of
Termination, Company will provide for life insurance equal to one year’s base
salary, and for short and long term disability coverage.  Provided, Executive
shall be entitled to no benefits under this Section 2(c) if his employment is
terminated by the Company for Cause, pursuant to Section 3(e), or if Executive
terminates his employment without Good Reason, pursuant to Section 3(h).  Until
Date of Termination, Company will also provide Executive with benefits according
to its existing 401(k) plan.


--------------------------------------------------------------------------------


McMinn Agreement

Page4

 

(d) STOCK OWNERSHIP PLAN. Company agrees to implement an incentive stock
ownership plan for the benefit of executives and members of the Board during the
year 2007.  The Board will develop this plan with the advice and consent of
counsel to ensure compliance with all applicable IRS and SEC requirements.

3.             TERMINATION OF EMPLOYMENT.

Executive’s employment hereunder may be terminated under the following
circumstances:

(a) NORMAL RETIREMENT. Executive may retire at any time after December 31, 2009.

(b) EARLY RETIREMENT. Executive may retire at any time before December 31, 2009,
provided that he (1) obtains the consent of the Board, (2) provides a viable
successor nomination for Board consideration, and (3) provides advance notice of
at least 90 days of his intention to retire. Notwithstanding the foregoing, the
Board, in its sole discretion, may waive the requirement of (2) and/or (3).

(c) DEATH. Executive’s employment with the Company shall terminate upon his
death.

(d) DISABILITY. If, as a result of Executive’s incapacity due to physical or
mental illness, Executive shall have been absent from his duties for the Company
on a full-time basis for 180 calendar days in the aggregate in any 12-month
period, the Company may terminate Executive’s employment with the Company for
Disability. Any question as to the existence of any physical or mental illness
referred to above on which the Company and Executive cannot agree shall be
determined by a qualified independent physician selected by the Company and
reasonably acceptable to Executive. The determination of such a physician made
in writing to the Company and to Executive shall be final and conclusive for
purposes of this Agreement.

(e) TERMINATION BY COMPANY FOR CAUSE. Subject to the provisions of Section 1(a)
hereof and upon a Notice of Termination to Executive, the Company may terminate
Executive’s employment with the Company for Cause.

(f) TERMINATION BY COMPANY WITHOUT CAUSE. Upon a Notice of Termination to
Executive, the Company may terminate Executive’s employment with the Company
without Cause.

(g) TERMINATION BY EXECUTIVE FOR GOOD REASON. Upon a Notice of Termination to
the Company, Executive may terminate his employment with the Company for Good
Reason.


--------------------------------------------------------------------------------


McMinn Agreement

Page5

 

(h) TERMINATION BY EXECUTIVE WITHOUT GOOD REASON. Upon a Notice of Termination
to the Company, Executive may terminate his employment with the Company without
Good Reason.

4.             COMPENSATION UPON TERMINATION.

(a) TERMINATION GENERALLY. If Executive’s employment with the Company is
terminated for any reason, the Company shall pay or provide to Executive (or to
his authorized representatives or estate) any earned but unpaid base salary,
incentive compensation earned but not yet paid, unpaid expense reimbursements,
accrued but unused vacation and any vested benefits that Executive may have
under any employee benefit plan of the Company, including without limitation,
executive compensation, insurance and retirement plans or arrangements (the
“Accrued Benefits”).

(b) TERMINATION BY THE COMPANY WITHOUT CAUSE OR UPON EXECUTIVE’S DISABILITY, OR
BY EXECUTIVE UPON EXECUTIVE’S NORMAL OR EARLY RETIREMENT. In the event of a
termination of Executive’s employment by the Company without Cause or upon
Executive’s Disability, or by Executive upon Executive’s normal or early
retirement pursuant to Section 3(a) or (b), the Company shall pay to Executive
all Accrued Benefits and a severance pay of the higher of the following two
amounts, either: (a) eighteen months of Executive’s base salary, or (b) the base
salary for the following number of months: thirty, minus one-half of the number
of months worked before the Date of Termination. For example, if Executive
worked for six months after the Effective Date before being terminated without
cause, his severance pay would be 30 - 6/2 = 27 months of base salary.  However,
if Executive worked for forty months after the Effective Date before being
terminated without cause, he would receive eighteen months of severance pay,
because 30 - 40/2 = 10, and 18 is greater than 10. Severance pay shall be paid
in one lump sum, not later than 30 days after the Date of Termination.

(c) TERMINATION BY EXECUTIVE FOR GOOD REASON.  If, following a Change in
Control, the Executive’s employment with the Company is terminated by the
Executive for Good Reason, the Company shall pay to Executive all Accrued
Benefits and a severance pay of the higher of the following two amounts, either:
(a) eighteen months of Executive’s base salary, or (b) the base salary for the
following number of months: thirty, minus one-half of the number of months
worked before the Date of Termination. For example, if Executive worked for six
months after the Effective Date before terminating his employment for Good
Reason, his severance pay would be 30 - 6/2 = 27 months of base salary. However,
if Executive worked for forty months after the Effective Date before terminating
his employment for Good Reason, he would receive eighteen months of severance
pay, because 30 - 40/2 = 10, and 18 is greater than 10.  Severance pay shall be
paid in one lump sum, not later than 30 days after the Date of Termination.

(d) DEATH. If Executive’s employment is terminated by reason of his death, the
Company shall pay Executive’s estate the Accrued Benefits.  Also, the Company
will provide and pay for health coverage for Executive’s spouse in accordance
with her


--------------------------------------------------------------------------------


McMinn Agreement

Page6

 

existing health plan for not less than the next 24 months.

(e) TERMINATION BY COMPANY WITH CAUSE OR BY EXECUTIVE WITHOUT GOOD REASON. If
Executive’s employment is terminated by the Company with Cause under Section
3(e) or by Executive without Good Reason under Section 3(h), the Company shall
have no further obligation to Executive other than the payment or provision of
the Accrued Benefits.

(f) COMPLIANCE WITH SECTION 409A.  The Company and the Executive intend that
this Agreement and all distributions made and benefits provided hereunder, and
the terms of the governing documents supporting such distributions and benefits,
shall comply with Section 409A of the Code and applicable Treasury Regulations
and other guidance promulgated thereunder (“Section 409A”).  Notwithstanding
anything herein to the contrary, the Executive shall not be entitled to receive
any distribution or benefit hereunder or under any other agreement with or plan
or program maintained by the Company (collectively, the “Other Arrangements”)
prior to the earliest date on which distributions or benefits of the type in
question may be made to “specified employees” pursuant to Section 409A without
incurring a penalty tax under Section 409A (the “Specified Employee
Restriction”), provided, however, for the sake of clarification and without
limiting the intent of the foregoing, it is the intention of the parties that
the Executive will receive all benefits and distributions under this Agreement
and the Other Arrangements without any delay or deferral if the provision of
such benefit or distribution would not be subject to the Specified Employee
Restriction.  In order more effectively to ensure compliance with Section 409A
and consistent with the intention of the parties with respect to the benefits
and compensation to be provided to the Executive hereunder and under the Other
Arrangements, the Company and the Executive shall consult with one another in
good faith and shall (i) agree upon the timing of any distribution to be made
pursuant to, and the provision of any benefits or rights granted by this
Agreement and the Other Arrangements, and (ii) agree upon the terms, language
and form of any amendment to any agreement between the Company and the Executive
and any election by the Executive required or desirable to comply with Section
409A, and the Company shall not have any liability for violation of the
requirements set forth in the immediately preceding sentence with respect to any
agreement made pursuant to (i) or (ii) above or for any actions, distributions,
or provision of benefits granted thereunder.

5.             WITHHOLDING TAXES.

The Company may withhold from all payments due to Executive (or his beneficiary
or estate) hereunder all taxes that, by applicable federal, state, local or
other law, the Company is required to withhold.

6.             CONFIDENTIAL INFORMATION.

Executive agrees that he shall not, directly or indirectly, use, make available,
sell, disclose or otherwise communicate to any person, other than in the course
of Executive’s assigned duties and for the benefit of the Company, either during
the period of Executive’s employment or at any time thereafter, any nonpublic,
proprietary or


--------------------------------------------------------------------------------


McMinn Agreement

Page7

 

confidential information, knowledge or data relating to the Company, any of its
subsidiaries, affiliated companies or businesses, which shall have been obtained
by Executive during Executive’s employment by the Company. The foregoing shall
not apply to information that (i) was known to the public prior to its
disclosure to Executive; (ii) becomes known to the public subsequent to
disclosure to Executive through no wrongful act of Executive or any
representative of Executive; or (iii) Executive is required to disclose by
applicable law, regulation or legal process (provided that Executive provides
the Company with prior notice of the contemplated disclosure and reasonably
cooperates with the Company at its expense in seeking a protective order or
other appropriate protection of such information). Notwithstanding clauses (i)
and (ii) of the preceding sentence, Executive’s obligation to maintain such
disclosed information in confidence shall not terminate where only portions of
the information are in the public domain.

7.             NON-SOLICITATION AGREEMENT.

During Executive’s employment with the Company and continuing for the period for
which compensation or benefits are payable under Section 2 or Section 4,
Executive agrees that he will not, directly or indirectly, individually or on
behalf of any other person, firm, corporation or other entity, knowingly
solicit, attempt to solicit, aid, induce or otherwise counsel, advise, ask, or
encourage (a) any managerial level employee of the Company or any of its
subsidiaries or affiliates to leave such employment in order to accept
employment with or render services to or with any other person, firm,
corporation or other entity unaffiliated with the Company or knowingly take any
action to materially assist or aid any other person, firm, corporation or other
entity in identifying or hiring any such employee or (b) any customer of the
Company or any of its subsidiaries or affiliates to purchase goods or services
then sold by the Company or any of its subsidiaries or affiliates from another
person, firm, corporation or other entity or assist or aid any other persons or
entity in identifying or soliciting any such customer.

8.             NONCOMPETITION AGREEMENT.

Executive acknowledges that he performs services of a unique nature for the
Company that are irreplaceable, and that his performance of such services for a
competing business will result in irreparable harm to the Company. Accordingly,
during Executive’s employment hereunder, and continuing for the period for which
compensation or benefits are payable under Section 2 or Section 4, Executive
agrees that Executive will not, directly or indirectly, own, manage, operate,
control, be employed by (whether as an employee, consultant, independent
contractor or otherwise, and whether or not for compensation) or render services
to any person, firm, corporation or other entity, in whatever form, engaged in
any business of the same type as that in which the Company or any of its
subsidiaries or affiliates is engaged on the Date of Termination or in which
they have proposed, on or prior to such date, to be engaged on or after such
date and with respect to which Executive has been involved in the conduct or
planning to any extent (other than de minimis) at any time during the 12-month
period ending with the Date of Termination, in any locale of any country in
which the Company conducts


--------------------------------------------------------------------------------


McMinn Agreement

Page8

 

business. This Section 8 shall not prevent Executive from owning not more than
20% of the total shares of all classes of stock outstanding of any publicly held
entity engaged in such business, nor will it restrict Executive from rendering
services to charitable organizations, as such term is defined in Section 501(c)
of the Code, nor will it restrict Executive from rendering services to the
international trading/consulting firm, Global Trade & Invest, Inc., in which he
is a part owner.

9.             ACKNOWLEDGEMENTS RESPECTING RESTRICTIVE COVENANTS

(a) NO ADEQUATE REMEDY AT LAW. Executive acknowledges that it is impossible to
measure in money the damages that will accrue to the Company in the event that
Executive breaches any of the restrictive covenants in Section 6, 7, 8, or 10
and that any such damages, in any event, would be inadequate and insufficient.
Therefore, if Executive breaches any restrictive covenant in Section 6, 7, 8, or
10, the Company and any of its subsidiaries or affiliates shall be entitled to
an injunction restraining Executive from violating such restrictive covenant. If
the Company or any of its subsidiaries or affiliates shall institute any action
or proceeding to enforce a restrictive covenant, Executive hereby waives, and
agrees not to assert in any such action or proceeding, the claim or defense that
the Company or any of its subsidiaries or affiliates have an adequate remedy at
law.

(b) INJUNCTIVE RELIEF NOT EXCLUSIVE REMEDY. In the event of a breach of any of
the restrictive covenants in Section 6, 7, 8, or 10, Executive agrees that, in
addition to any injunctive relief as described in Section 9(a), the Company
shall be entitled to any other appropriate legal or equitable remedy.

(c) THIS SECTION REASONABLE, FAIR AND EQUITABLE. Executive agrees that this
Section 9 is reasonable, fair and equitable in light of his duties and
responsibilities under this Agreement and the benefits to be provided to him
under this Agreement and that it is necessary to protect the legitimate business
interests of the Company and that Executive has had independent legal advice in
so concluding.

(d) CONSTRUCTION. If any of the restrictions contained in Sections 6, 7 or 8
hereof are deemed by a court of competent jurisdiction to be unenforceable by
reason of their extent, duration or geographical scope or otherwise, Executive
and Company agree that the court shall revise such extent, duration,
geographical scope or other provision but only to the extent required in order
to render such restrictions enforceable, and enforce any such restriction in its
revised form for all purposes in the manner contemplated hereby.

(e) CHANGE IN CONTROL. The parties hereto agree that the restrictive covenants
contained in Sections 7, 8 and 10 of this Agreement shall be null and void and
shall not be enforceable against Executive following any termination of
Executive’s employment on or after a Change in Control of the Company.
Notwithstanding anything to the contrary contained herein, in the event that
Executive’s employment with the Company is terminated following a Change in
Control, each continuing benefit shall be


--------------------------------------------------------------------------------


McMinn Agreement

Page9

 

provided to him at a level no less favorable that provided to him immediately
prior to the Change in Control.

10.           NONDISPARAGEMENT.

Each of Executive (and his representatives) and the Company (for purposes
hereof, the Company shall mean only the executive officers and directors thereof
and not any other employees) agrees not to make any public statements that
disparage the other party or, in the case of the Company, its respective
affiliates, employees, officers, directors, products or services until after
December 31, 2011. The provisions of this Section 10 shall survive the
termination of this Agreement. Notwithstanding the foregoing, statements made in
the course of sworn testimony in administrative, judicial or arbitral
proceedings (including, without limitation, depositions in connection with such
proceedings) shall not be subject to this Section 10.  As used herein,
“disparage” shall mean any oral or written communication of false, misleading or
derogatory information or any oral or written communication of information with
negligent disregard of its truth or falsity.

11.           INDEMNIFICATION.

To the fullest extent permitted by law, the Company shall indemnify Executive
(including the advancement of expenses) for any judgments, fines, amounts paid
in settlement and reasonable expenses, including attorneys’ fees, incurred by
Executive in connection with the defense of any lawsuit or other claim to which
he is made a party by reason of being an officer, director employee or
consultant of the Company or any of its subsidiaries or affiliates. For at least
three years following Executive’s ceasing to be employed by the Company, the
Company shall make every reasonable effort to maintain customary director and
officer liability insurance covering Executive for acts and omissions prior to
Executive’s ceasing to be employed by the Company. The provisions of this
Section 11 shall survive the termination of this Agreement.

12.           SUCCESSORS; BINDING AGREEMENT.

(a) The provisions of this Agreement shall be binding upon the surviving or
resulting corporation in any merger, consolidation, recapitalization or similar
corporate transaction or the person or entity to which all or substantially all
of the Company’s assets are transferred.

(b) In addition to any obligations imposed by law upon any successor to the
Company, the Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to expressly assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place.


--------------------------------------------------------------------------------


McMinn Agreement

Page10

 

(c) This Agreement shall inure to the benefit of and be enforceable by
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If Executive shall die
while any amounts would be payable to Executive hereunder had Executive
continued to live, all such amounts, unless otherwise provided herein, shall be
paid in accordance with the terms of this Agreement to such person or persons
appointed in writing by Executive to receive such amounts or, if no person is so
appointed, to Executive’s estate.

13.           NOTICE.

(a) For purposes of this Agreement, all notices and other communications
required or permitted hereunder shall be in writing and shall be deemed to have
been duly given when delivered or five days after deposit in the United States
mail, certified and return receipt requested, postage prepaid, to such address
as either party may have furnished to the other in writing in accordance
herewith, except that notices of change of address shall be effective only upon
receipt.

(b) A written Notice of Termination by the Company or Executive, as the case may
be, to the other, shall (i) indicate the specific termination provision in this
Agreement relied upon, (ii) to the extent applicable, set forth in reasonable
detail the facts and circumstances claimed to provide a basis for termination of
Executive’s employment under the provision so indicated and (iii) specify the
Date of Termination. Except as provided in Section 1(a) hereof the failure by
Executive or the Company to set forth in such notice any fact or circumstance
which contributes to a showing of Good Reason or Cause shall not waive any right
of Executive or the Company hereunder or preclude Executive or the Company from
asserting such fact or circumstance in enforcing Executive’s or the Company’s
rights hereunder.

14.           FULL SETTLEMENT.

The Company’s obligation to make any payments provided for in this Agreement and
otherwise to perform its obligations hereunder shall not be affected by any
set-off, counterclaim, recoupment, defense or other claim, right or action which
the Company may have against Executive or others. In no event shall Executive be
obligated to seek other employment or take other action by way of mitigation of
the amounts payable to Executive under any of the provisions of this Agreement,
and such amounts shall not be reduced whether or not Executive obtains other
employment.

15.           GOVERNING LAW; VALIDITY.

The validity, interpretation, and enforcement of this Agreement shall be
governed by the laws of the Commonwealth of Virginia. The invalidity or
unenforceability of any provision of this Agreement shall not affect the
validity or enforceability of any other provision of this Agreement, which other
provisions shall remain in full force and effect.


--------------------------------------------------------------------------------


McMinn Agreement

Page11

 

16.           ARBITRATION; LEGAL FEES.

Any dispute or controversy under this Agreement shall be settled exclusively by
arbitration in Falls Church, Virginia, before a panel of three arbitrators, in
accordance with the rules of the American Arbitration Association then in
effect. Judgment may be entered on the arbitration award in any court having
jurisdiction, provided, however, that this Section 16 shall not apply to any
request for injunctive relief pursuant to Section 9 hereof. The defeated party
with respect to the preponderance of the amount in dispute shall bear all costs
and expenses arising in connection with any arbitration proceeding pursuant to
this Section 16 (including all reasonable legal fees incurred by Executive in
connection with such arbitration).  Promptly following the execution of this
Agreement, the Company shall reimburse Executive for all reasonable legal fees
and expenses incurred by Executive in negotiating and entering into this
Agreement up to, but not exceeding, $5,000.

17.           WAIVER AND RELEASE.

No amounts shall be payable and no benefits shall be provided hereunder
following the Termination Date unless and until the Executive shall have
executed and delivered a waiver and release of claims against the Company in
customary form.

18.           AMENDMENT.

No provision of this Agreement may be amended, waived or discharged except by
the mutual written agreement of the parties.

19.           COUNTERPARTS.

This Agreement may be executed in counterparts, each of which shall be deemed to
be an original and all of which together shall constitute one and the same
instrument.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement this
December 4th, 2006.

THIS AGREEMENT CONTAINS A BINDING ARBITRATION PROVISION THAT MAY BE ENFORCED BY
THE PARTIES.


--------------------------------------------------------------------------------


McMinn Agreement

Page12

 

 

EXECUTIVE

      KAISER GROUP HOLDINGS, INC.

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Douglas W. McMinn

By:

/s/ Dr. Nicholas Burakow

 

Douglas W. McMinn

 

Dr. Nicholas Burakow, CFO

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Jon Bennett

 

 

 

Jon Bennett, Director

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Frank E. Williams, Jr.

 

 

 

Frank E. Williams, Jr., Director

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Mark Tennenbaum

 

 

 

Mark Tennenbaum, Director

 


--------------------------------------------------------------------------------